IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-30989
                           Summary Calendar


LUTHER T. OTIS, SR.,

                                          Plaintiff-Appellant,
versus

BOARD OF SUPERVISORS OF LOUISIANA STATE UNIVERSITY AND
AGRICULTURAL AND MECHANICAL COLLEGE; LESLYE A. BASS; ALBERT A.
LAVILLE; RON E. GARDNER; and MERVIN L. TRAIL,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 99-CV-3795-T
                       --------------------
                        February 15, 2001

Before SMITH, BENAVIDES, and DENNIS Circuit Judges.


PER CURIAM:*

     Luther Otis appeals the district court’s decision to deny

him appointed counsel with respect to the Title VII allegations

he has raised against the defendants.    We review such decisions

for abuse of discretion.    Jackson v. Dallas Police Dept., 811
F.2d 260, 261 (5th Cir. 1986).   Otis’ scant brief does not refer

to particular faults by the district court that might constitute

an abuse of discretion.    Indeed, it is impossible to discern from

the brief any specific legal argument, rather Otis simply

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  1
disagrees in conclusory fashion with the district court’s

decision.   Thus, the court is of the opinion that Otis’ general

and conclusory brief is not sufficiently specific to present

issues for review.   See Yohey v. Collins, 985 F.2d 222, 225 (5th

Cir. 1993).   In any event, we have reviewed the district court’s

order, as well as the record, and it is evident that the district

court considered the proper factors in determining whether

appointment of counsel was warranted.   The only cases that Otis

cites - Robins v. Maggio, 750 F.2d 405 (5th Cir. 1985) and Carter

v. Fenner, 136 F.3d 1000 (5th Cir. 1998) - in no way conflict

with the manner in which the district court resolved Otis’

request for appointed counsel.   Accordingly, the judgment of the

district court is AFFIRMED.




                                 2